Title: General Orders, 12 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley-Forge June 12th 1778.
                        Parole Worcester—C. Signs Wilks Warren.
                        
                    
                    The Commanding Officers of Regiments are desired to make Returns of Cloathing wanting for their respective Corps and send them to the Cloathier General’s Store that they may be complied with as soon as possible, and as far as Circumstances will admit; And as the Cloathier General is now in Camp all Accounts relative to that department are likewise to be left there that they may be adjusted. The Officers will observe that under our present Circumstances they are not to make out returns of Cloathing for more men than they can actually collect.
                    The Brigadiers and Officers Commanding Brigades are to order fatigue Parties which under their respective Forage-Masters are to cut grass for the horses belonging to their several Brigades—The Forage  Master General will furnish Scythes for this Purpose upon application to him.
                    The Surgeons of the General and Flying Hospitals are to fall upon the most immediate and direct means of removing all those sick out of Camp who are proper Objects for the General Hospital that the Army may not be incumbered with them in Case a sudden March shall be found necessary.
                    The Commissary General of Issues is directed always to be prepared with fresh Provision for the sick in Camp which is to be drawn for them even on those days when salt Provision is generally issued.
                